Citation Nr: 1047892	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-24 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran had active duty from February 1968 to December 1969.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from the December 2006 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In his original claim, the Veteran sought entitlement to service 
connection for PTSD.  In the current appeal, however, the Board 
notes that the medical evidence shows a diagnosis of depressive 
disorder.  Therefore, the Board finds that the Veteran's claim 
should not be limited to the specific diagnosis of a mental 
disorder that he had written on his application.  Clemons v. 
Shinseki, 23 Vet. App. 1, 4-5 (2009) (although a claimant for 
disability compensation who has no special medical expertise may 
testify as to the symptoms that he can observe, he generally is 
not competent to provide a diagnosis that requires the 
application of medical expertise to the facts presented).  See 
also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) & 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  
The agency of original jurisdiction (AOJ) should construe a claim 
based on the reasonable expectation of the non-expert claimant 
and the evidence developed in processing that claim.  Clemons, 23 
Vet. App. at 5.  Thus, given the diagnoses of various psychiatric 
disorders shown by the evidence in this case, the Board has 
recharacterized the issue on appeal more broadly as one for 
service connection for an acquired psychiatric disorder, to 
include PTSD, as is indicated on the cover page of this decision. 

Before the matter was certified to the Board, in a July 2007 
rating decision, the RO granted service connection for bilateral 
hearing loss (0%. effective April 28, 2006) and for tinnitus 
(10%. effective April 28, 2006).  These grants of service 
connection constitute a full award of the benefits sought on 
appeal with respect to those claims.  See Grantham v. Brown, 114 
F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains 
no indication that the Veteran has appealed the downstream 
elements of effective date or initial rating for either of these 
disorders.  Thus, these matters are not in appellate status.  

Further review of the claims folder indicates that, in a January 
2008 statement, the Veteran withdrew his appeal for service 
connection for diabetes mellitus.  Therefore, the only issue 
remaining on appeal before the Board is whether the Veteran is 
entitled to service connection for an acquired psychiatric 
disorder, to include PTSD.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD.

A.  PTSD

The Veteran alleges that he experiences PTSD as a result of his 
active duty service while stationed in Vietnam.  His military 
occupational specialty (MOS) during service was that of Military 
Policeman and Vehicle Mechanic.  The Veteran's service personnel 
records indicate he served in Vietnam from December 1968 to 
December 1969, and his DD form 214 reflects that he was awarded 
the Vietnam Service Medal (VSM) and the Republic of Vietnam 
Campaign Medal (RVNCM).  

The Veteran asserts that the nature of his job as a military 
policeman constantly subjected him to danger on a daily basis.  
In a statement submitted in April 2006, the Veteran alleged that 
while escorting convoys on patrol he recalls constantly being 
"shot at."  He claims to have witnessed others who were 
severely injured and recalls one occasion wherein he was 
responsible for guarding a wounded Viet Cong soldier in the 18th 
Surgical Field Hospital, during which he was surrounded for days 
by severely wounded American soldiers.  See April 2006 Statement 
of Veteran.  He maintains that he also witnessed the fatal 
shooting of a fellow soldier by another American soldier in their 
Barracks while serving in Vietnam.  

During the pendency of the Veteran's appeal, VA regulations 
relating to stressor verification and service connection for PTSD 
changed.  Specifically, 38 C.F.R. § 3.304(f)(3) went into effect 
on July 13, 2010.  Under this amended regulation, if an in-
service stressor involves fear of hostile military or terrorist 
activity, service connection for PTSD may be established if: a VA 
psychiatrist or psychologist, or contract equivalent, confirms 
that the claimed stressor is adequate to support a diagnosis of 
PTSD; the claimed stressor is consistent with the places and 
circumstances of the Veteran's service; and the Veteran's 
symptoms are related to the claimed stressor.  See 38 C.F.R. § 
3.304 (2010).  

As referenced above, the Veteran's claimed stressors involve fear 
of hostile military activity.  While the Veteran's VA treatment 
records do not reflect a current diagnosis of PTSD, the Veteran 
has not been afforded a VA examination in connection to his PTSD 
claim.  Thus, there is no evidence indicating that the Veteran 
has not met the diagnostic criteria sufficient for PTSD.  
Furthermore, there is no evidence to link a diagnosis of PTSD to 
the claimed stressors, and no VA psychiatrist, psychologist, or 
contract equivalent has confirmed that the claimed stressors are 
adequate to support the PTSD diagnosis.  Accordingly, under the 
new regulation, 38 C.F.R. § 3.304(f)(3), the Board finds that a 
VA examination is necessary to decide this aspect of the 
Veteran's appeal.  

B.  Acquired Psychiatric Disorder (Other than PTSD)

In his April 2006 statement, the Veteran states that he is 
currently being treated for depression, which he claims has 
existed since 1970, shortly after his separation from service.  
During a July 2007 mental health consultation, the Veteran 
admitted to feeling depressed most days.  Specifically, he stated 
that he experiences intermittent low moods, has problems 
sleeping, and feels increasing irritability.  The psychiatric 
nurse practitioner diagnosed him with depressive disorder, major 
depression recurrent by history and alcohol dependence by 
history.  The remainder of his VA treatment reports reflects a 
diagnosis of, and treatment for, depression.  

Turning to the Veteran's service treatment records, the clinical 
evaluation of the Veteran's psychiatric condition was shown to be 
abnormal at his September 1967 examination conducted pursuant to 
his enlistment.  It was specifically noted that he had 
experienced some psychiatric problems three years prior.  
Although the Veteran did not report suffering, or previously 
having suffered, from any nervous trouble, depression, or 
excessive worry on his September 1967 report of medical history, 
in the physician's summary section of this report, the examiner 
noted again that the Veteran experienced some psychiatric 
problems three years prior.  

The remainder of the Veteran's service treatment records is clear 
for any complaints of or treatment for a psychiatric condition.  
His December 1969 report of medical examination showed that the 
clinical evaluation of his psychiatric condition was normal, and 
he did not report having any nervous trouble, depression or 
excessive worry in his report of medical history.  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before acceptance 
and enrollment and was not aggravated by such service.  38 
U.S.C.A. §1111.  As previously noted above, the September 1967 
report of medical examination reflects some psychiatric 
abnormalities at the time of enlistment.  However, it was noted 
in the report that the Veteran had experienced psychiatric 
problems three years prior, during which he saw a psychiatrist 
once a week for three months.  The examiner indicated that the 
Veteran's history of a psychiatric condition was not considered 
disqualifying (NCD).  Furthermore, the examiner found the Veteran 
to be fit for military service, and the Veteran was not provided 
with a separate psychiatric evaluation afterwards.  Therefore, 
while the Veteran had a history of a psychiatric condition, there 
was no evidence indicating that he had a psychiatric abnormality 
or any form of a psychiatric condition upon enlistment.  
Accordingly, the Board concludes that the Veteran's acquired 
psychiatric disorder (s) did not pre-exist his active duty.  

The Board notes that the Veteran has not been afforded VA 
examinations in connection with his claims for acquired 
psychiatric disorder(s).  VA has a duty to obtain an adequate 
medical examination when the record contains competent evidence 
of a current disability or symptoms of a current disability; 
evidence establishing that an event, injury, or disease occurred 
in service; and indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with service 
or a service-connected disability; and insufficient evidence to 
decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Furthermore, if VA undertakes to provide a medical examination, 
the Board must ensure that such examination is adequate.  

Given the evidence of various psychiatric diagnoses and symptoms 
since the 1970s, and given the Veteran's claimed in-service 
stressor(s) and the fact that his service treatment records 
reflect a history of a psychiatric condition prior to service, 
the Board concludes that a VA examination by an examiner who has 
reviewed all the medical records in this case and who will render 
an opinion as to the likelihood that a current psychiatric 
disorder had its onset during active service is necessary to 
decide the claim.  

Finally, the Veteran has intimated that he continues to receive 
active VA treatment for his psychiatric disorder(s) on a regular 
basis.  See January 2008 Statement of Veteran.  As this matter is 
being returned for further development, an effort should be made 
to obtain updated VA treatment records from July 2007 to the 
present pertaining to treatment the Veteran may have received for 
any psychiatric condition, that are not already on file.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if pertinent).  

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective 
Veterans Claims Assistance Act of 2000 
notification letter pertaining to the 
claim for service connection for an 
acquired psychiatric disorder, to include 
PTSD.  

2.  Request records of relevant 
psychiatric treatment that the Veteran may 
have received at the Minneapolis VA 
Medical Center since July 2007.  Copies of 
such records which are available should be 
associated with the claims folder.  

3.  Then, accord the Veteran a VA 
psychiatric examination for the purpose of 
determining the nature, extent, and 
etiology of any acquired psychiatric 
disorder, including PTSD, that he may 
have.  The claims file and a copy of this 
REMAND must be made available to the 
examiner in conjunction with the 
examination.  The examiner must indicate 
that the claims folder was reviewed.  All 
necessary tests and studies, to include 
psychological testing, should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should elicit detailed 
information from the Veteran regarding his 
claimed in-service stressor(s).  For any 
PTSD diagnosed on examination, the 
examiner must state whether it is at least 
as likely as not that the Veteran's 
current PTSD was caused, or is otherwise 
related to, his active duty service, 
including his claimed stressor(s) 
pertaining to his fear of hostile military 
activity.  In answering this question, the 
examiner must also determine whether the 
Veteran's claimed stressor(s) are adequate 
to support a diagnosis of PTSD, and 
whether the Veteran's symptoms are related 
to the claimed stressor.  A complete 
rationale should be provided for any 
opinion expressed.

For any acquired psychiatric disorder(s), 
other than PTSD, diagnosed on examination, 
the examiner must opine as to whether it 
is at least as likely as not that such 
disability(s) is(are) related to his 
period of active duty, including his 
claimed in-service stressor(s).  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  

4.  When the development requested has 
been completed, readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disability, to 
include PTSD.  If the benefit sought on 
appeal is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is certified to 
the Board for appellate review.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit 
additional evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


